DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          MARGARITA CROWN,
                              Appellant,

                                       v.

MICHAEL MARTINEZ, Individually, and NEW DIRECTION SERVICES &
         DESIGN, INC., a dissolved Florida corporation,
                          Appellees.

                                No. 4D20-1944

                                [March 18, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michael Robinson, Judge; L.T. Case No.
20-006425 CACE (13).

  Edward F. Holodak of Edward F. Holodak, P.A., Plantation, for
appellant.

   No brief filed on behalf of appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.